Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 03/23/2022 have been fully considered but they are not persuasive. 
	Examiner suggests adding the limitations such as “wherein the movable mold element is moved in the orthogonal direction to the extrusion axis” or similar to overcome the rejection as cited and to check if the drawing/specification supports the elected species. 
Applicant argues in pg. 6-7 of the argument that Bieneck fails to disclose “wherein the movable mold element is moved during the extrusion of the green body so that, as a result, the extruded green body has a first functional segment and a second functional segment following in the direction of the extrusion axis, and wherein the first functional segment and the second functional segment have different geometries that are formed by the adjustable die” without any explanation. 
Examiner respectfully disagrees. Examiner notes that final rejection filed 01/13/2022 explains the rejection.
Applicant also argues in pg. 7-8 that Bieneck fails to disclose “"mold element (Fig. lb, Element 2) is moved relative to the extrusion channel and within said extrusion channel during the extrusion of the green body". Applicant also adds, “Bieneck discloses heating an already extruded cylindrical part and pressing the heated extruded cylindrical part using the press ram 2. In other words, the process of Bieneck takes place after extrusion where the extrudate is heated up for plasticity and pressed into a rigid forming tool, similar to an injection molding process. 
Examiner respectfully disagrees. Examiner notes that applicant seems to argue based on non-claimed elements such as “heating an already extruded cylindrical part and pressing the heated extruded cylindrical part …”. Examiner notes that based on broadest reasonable interpretation, the claim is rejected. Also, with regards to the argument that “, the press ram 2 of Bieneck is not located within the extrusion channel (not called out in the Office action) of the forming tool 3”, examiner respectfully disagrees. Bieneck (annotated drawing of Fig. 1 below) shows that part of the press ream 2 is inserted within the extrusion channel (9a,b). Additionally, based on the specification [0024-0025] examiner notes that ram 2 would inherently have to be within the extrusion channel in order to properly shape the workpiece. Otherwise, the final product would not be completed because the resistance faced by the workpiece at the area U would cause the end where 2 is contacting to deform radially. Also, by looking at the relative length of the workpiece (although not drawn to scale), press ram 2 is within the extrusion channel.



    PNG
    media_image1.png
    616
    834
    media_image1.png
    Greyscale


	With regards to the argument in pg. 8-9 that Kakai fails to disclose the claimed invention without any explanation. 
	Examiner respectfully disagrees. Examiner notes that final rejection filed 01/13/2022 describes the reasons for rejection.

/JESSICA CAHILL/Primary Examiner, Art Unit 3753